PCIJ_B_07_AcquisitionPolishNationality_LNC_NA_1923-09-15_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE

INTERNATIONALE.
1923.
TT Le 15 ter
Dossier F. c.”
TROISIEME SESSION Rôle II. .

Présents :

MM. Lover, Président,
Weiss, Vice-Président,
Lord FINLAY,
MM. NYHoL,
DE BUSTAMANTE,
ALTAMIRA, Juges titulaires,
ODA, ;
ANZILOTTI,
HUBER,

M. WANG, Juge suppléant.

AVIS CONSULTATIF N° 7.

A la date du 7 juillet 1923, le Conseil de la Société des
Nations a adopté une résolution ainsi congue :

Le Conseil de la Société des Nations ayant été saisi de la
question suivante :

Le Gouvernement polonais a décidé de traiter cer-
taines personnes, anciens ressortissants allemands, comme
n’ayant pas acquis la nationalité polonaise et comme con- .
tinuant a posséder la nationalité allemande, ce qui les
expose en Pologne à l’application à leur égard du régime
concernant les personnes de nationalité non polonaise,
notamment de nationalité allemande :

D'une part, sur la base du fait que ces personnes
sont nées sur le territoire qui fait actuellement partie .
de la Pologne, leurs parents y étant domiciliés au moment
de cette naissance, il est invoqué qu’en vertu de l’arti-
cle 4, alinéa 1, du Traité du 28 juin 1979, intervenu entre
les Principales Puissances alliées et associées et la Pologne,
elles possèdent de plein droit la nationalité polonaise
7 AVIS CONSULTATIF N° 7
e

et jouissent, par conséquent, de tous les droits et garan-
ties que les stipulations du Traité susmentionné ont
reconnus aux ressortissants polonais appartenant aux
minorités de race, de religion ou de langue ;

D'autre part, le Gouvernement polonais se croit
en droit de ne pas reconnaître à ces personnes la natio-
nalité polonaise, si leurs parents n’ont pas été domiciliés

‘sur le territoire susdit aussi bien au moment de la naïs-
sance de l'individu qu’à la date de l’entrée en vigueur du
Traité précité, à savoir le ro janvier 1920. Par conséquent,
ces personnes ne pourraient pas jouir en droit des garanties
accordées par le Traité ;

Prie la Cour permanente de Justice internationale de donner,
si possible au cours de la présente session, son avis consul-
tatif sur les questions suivantes :

1) La question concernant la situation des personnes
susdites, en tant qu’elles appartiennent à des minorités
de race et de langue, résultant de l’application par la
Pologne de l’article 4 du Traité du 28 juin 1019 inter-
venu entre les Principales Puissances alliées et associées
et la Pologne, relève-t-elle de la compétence de la Société
des Nations aux termes dudit traité ?

2) Dans l’affirmative, l’article 4 du Traité susmen-
tionné se réfère-t-il uniquement au domicile des parents
au moment de la naissance de l'individu, ou requiert-il
aussi le domicile des parents au moment de l’entrée en
vigueur du traité ?

Le Secrétaire général est autorisé à soumettre cette
requête à la Cour, ainsi que tous documents relatifs
à la question, à exposer à la Cour l’action du Conseil
en la matière, à donner toute l’aide nécessaire à l’exa-
men de l'affaire et à prendre, le cas échéant, des dispo-

sitions pour être représenté devant la Cour.

Le 11 juillet suivant, le Secrétaire général de la Société des
Nations a adressé à la Cour permanente de Justice interna-
tionale une requête ainsi formulée :
8 AVIS CONSULTATIF N° 7

Le Secrétaire général de la Société des Nations,
en exécution de la résolution du Conseil du 7 juillet
1923

et en vertu de l'autorisation donnée par le Conseil,
a l'honneur de présenter à la Cour permanente de
Justice internationalé une requête demandant à la
Cour de bien vouloir, conformément à l’article r4 du Pacte,
donner au Conseil un avis consultatif sur les questions
qui ont été renvoyées à la Cour par la Résolution du 7
juillet 1923.

Il a également l'avantage de joindre à la présente
communication une note exposant l’action du Conseil
en la matière, ainsi qu’un exemplaire des documents,
relatifs aux points envisagés, qui ont été jusqu’à présent
communiqués aux Membres du Conseil et qui ne se trou-
vent pas encore en la possession de la Cour.

Le Secrétaire général se tiendra à la disposition
de la Cour pour donner toute l’aide nécessaire à l’exa-
men de l'affaire et prendra, le cas échéant, des dispo-
sitions pour être représenté devant la Cour.

Conformément à l’article 73 du Règlement de la Cour, la
requête pour avis a été notifiée aux Membres de la Société des
Nations par l'intermédiaire de son Secrétaire général ainsi
qu'aux Etats mentionnés à l’annexe au Pacte. En outre, le
Grefher fut chargé de la notifier au Gouvernement allemand.

Le Secrétaire général transmit avec la requête, et plus tard
encore, un certain nombre de documents ayant trait à la
question. En même temps, le Secrétaire général se référa à
d’autres documents qu'il avait transmis à la Cour avec
la requête pour avis consultatif au sujet de la question con-
cernant les colons allemands en Pologne, question qui forme
l’objet de l'avis émis par la Cou le Io septembre 1923 sous le
n° 6.

D'autre part, la Cour a entendu les explications orales
qu'ont été admis à fournir, sur la demande du Gouvernement
polonais, le représentant de ce Gouvernement, le Comte
9 AVIS CONSULTATIF N° 7

Rostworowski, Professeur à l'Université de Cracovie, et
sur la demande du Gouvernement allemand, son représen-
tant M. Schiffer, ancien Ministre de la Justice du Reich.

Le Gouvernement roumain, avisé à la date du 6 août par
le Secrétaire général de la Société des Nations de la demande
d'avis consultatif formulée par le Conseil, a fait connaître
à la Cour, le 25 seulement, son désir d’être entendu au cours
des débats sur cette demande d’avis. La Cour, usant de la
liberté d’appréciation qui lui appartient en matiére d’avis
consultatif, s’est empressée de déférer au désir ainsi exprimé
et a fixé pour l’audition du représentant roumain un délai
expirant le 3 septembre. Ce délai a été jugé trop court par la
Roumanie, mais il n’a pas été possible de le prolonger au dela
de la date déjà fixée, étant donné l’imminence de la clôture
des travaux de la Cour et le désir du Conseil que la question
fat résolue, si possible, au cours de la présente session.

Il appert des documents ") placés sous les yeux de la Cour

#
1) LISTE DES, DOCUMENTS TRANSMIS A LA COUR PAR LE SECRÉTAIRE
GENERAL DE LA SOCIETE DES ERE ONS OU AUXQUELS IL S’EST
REFERE.

1. Exposé de laction du Conseil de la Société des Nations en Vaffaire,
Ti juillet 1923. .

2. Note du Secrétaire général de la Société des Nations aux Membres du
Conseil, en date du 25 avril 1923.
Appendice : Lettre du Représentant du Brésil au Secrétaire général de la
Société des Nations, en date du 21 avril 1923.

3. Rapport présenté au Conseil par le Représentant du Brésil, en date du 4 juillet

4. Note du Secrétaire général de la Société des Nations aux Membres du
Conseil, en date du 27 juin 1923.

Appendice: Lettre du Délégué polonais à la Société des Nations au
Secrétaire général de la Société, en date du 26 juin 1923.

. Procés-verbal de la cinquième séance de la vingt-cinquième session du
Conseil de la Société des Nations.

. Procès-verbal de la douzième séance de la vingt-cinquième session du
Conseil de la Société des Nations.

. Rapport des Représentants de la Belgique, de lItalie et du Japon,
approuvé par le Conseil le 17 mai, 1922.

. Pétition du «Deutschtumsbund », en date du 12 novembre 1921.

. Mémoire de la Délégation polonaise à la Société des Nations, en date du
26 janvier 1922. ‘

10. «Informations essentielles de fait et de droit, prévues: dans les alinéas
1 et 2 de la Résolution du Conseil de la Société des Nations du 17 mai
1922 » présentées au Conseil le 5 juillet 1922 par le Délégué polonais à la
Société des Nations.

11. Mémoire émanant du «Deutschtumsbund », en date du ler août 1922.

12. Rapport du Représentant du Brésil et Résolution adoptée par le Conseil
de Ia Société des Nations le 9 septembre 1922.

13. Rapport du Représentant du Brésil et Résolution adoptée par le Conseil
de la Société des Nations le 30 septembre 1922.

14. Note du Ministre des Affaires étrangères de Pologne au Président du Con-
seil de la Société des Nations, en date du 7 décembre 1922. ,

15. Rapport du Représentant du Brésil et Résolution adoptée par le Conseil
de la Société des Nations le 3 février 1923.

OO I HM oO
Io AVIS CONSULTATIF N° 7

que, tandis que la question concernant les colons allemands en
Pologne a été portée à la connaissance de la Société des Nations
par un télégramme de |’Association allemande pour la sauve-
garde des droits des minorités en Pologne, de Bydgoszcz,
adressé au Secrétaire général le 8 novembre 19217, la question
concernant l’interprétation de l’article 4 du traité signé a
Versailles le 28 juin 1919 entre les Principales Puissances
alliées et associées et la Pologne, a été mentionnée pour la
première fois dans la pétition que ladite Association adressait
à la Société des Nations le 12 novembre 1921. Cette pétition
traitait également de la question des colons et, par la suite, le
Conseil de la Société s’est occupé simultanément des deux
questions.

La pétition fut portée à la connaissance du représentant .
de la Pologne auprès du Secrétariat et fut communiquée
aux Membres du Conseil en exécution d’une Résolution du
Conseil sur la protection des minorités datée du 27 juin 1927.
Le Conseil constitua, suivant la procédure établie par sa
résolution du 25 octobre 1920, un comité composé de trois
de ses Membres, pour examiner les questions qui avaient
été portées à la connaissance de la Société des Nations par
l'Association allemande en Pologne. Le Comité, sur la base
d'informations fournies par le représentant de la Pologne
à Genève et par ladite Association, prépara un rapport qui
fut approuvé par le Conseil le 17 mai 1922. Dans la résolu-
tion approuvant le rapport, le Conseil pria le Gouvernement
polonais de bien vouloir surseoir à toutes mesures administra-
tives ou judiciaires qui pourraient préjuger la situation nor-
male des cultivateurs de race allemande dont la qualité de
ressortissants polonais dépendait de la solution qui serait
donnée aux questions d'interprétation soulevées dans le rap-
port du Comité.

Plus tard, des renseignements supplémentaires sont parve-
nus au Conseil de la part de l’Association allemande en Pologne
et du Gouvernement polonais, et le 9 septembre 1922, le repré-

sentant du Brésil présenta au Conseil, alors réuni à Genève,
un rapport recommandant que la question de l’interpréta-
tion de l’article 4 du traité polonais de Minorités fût soumise à
un Comité de juristes. Le Conseil approuva cette suggestion et
II AVIS CONSULTATIF N° 7

nomma le Comité, qui fut composé de MM. Botella (Espagne),
Fromageot (France), Sir Cecil Hurst (Grande-Bretagne)
et van Hamel (Secrétariat de la Société des Nations). Par sa
Résolution du 30septembre, le Conseil décida d'inviter le repré-
sentant du Gouvernement polonais à porter à la connaissance
de son Gouvernerhent dans le plus bref délai le rapport pré-
senté par ce Comité. Ce Gouvernement informa le Président
du Conseil de la Société des Nations qu'il ne saurait se ral-
lier à l'interprétation de l’article 4 du traité polonais des mino-
rités, adoptée dans le rapport, et ajouta que, suivant son avis
ledit article n’est pas de ceux qui sont placés sous la garantie
de la Société des Nations.

Lorsque, le 3 février 1923, le Conseil décida de soumettre à
la Cour pour avis consultatif la question relative aux colons
- allemands, il déclara, en même temps, qu’étant donné que
Vinterprétatior de l’article 4 du traité polonais de minorités
faisait alors l’objet de négociations entre les délégations
allemande et polonaise à Dresde, il y aurait peut-être lieu,
pour raisons pratiques, de ne pas soumettre cette question
à la Cour pour le moment mais d'attendre le résultat des négo-
ciations en cours, étant entendu toutefois que la Société des
Nations se réservait la plénitude de ses droits conformément
au traité de minorités. |
En l’absence d'informations au sujet du progrès des négo-
ciations de Dresde, le représentant du Brésil au Conseil, le
21 avril, invita le Secrétaire général à demander au Gouver-
nement de Pologne de bien vouloir fournir toutes informations
utiles en la matière pour que le Conseil puisse examiner à
nouveau la question. Le Secrétaire général ayant donné suite
à cette invitation, le délégué polonais à la Société des Nations
l’avisa, le 26 juin, qu'au cours des pourparlers de Dresde,
les bases d’un accord relatif à l'interprétation de l’article 4
avaient été jetées et que ledit accord était soumis à l'étude
des deux Gouvernements. En conséquence, le Gouvernement
polonais priait le Conseil de bien vouloir ne pas faire figurer
la question de l'interprétation de l’article 4 du traité de mino-
rités à son ordre du jour. |
IZ AVIS CONSULTATIF N° 7

Néanmoins, ladite question ayant été inscrite à l’ordre du:
jour pour la vingt-cinquième session du Conseil et le consul
allemand à Genève ayant informé, le 6 juillet, le Secrétaire
général que le Gouvernement allemand ne prévoyait pas la
possibilité de sa solution rapide par voie de négociations
directes, le Conseil décida de soumettre à la Cour pour avis
consultatif les deux questions suivantes :

1) La Société des Nations est-elle compétente pour
traiter la question de l’article 4 du traité du 28 juin
1919 entre les Principales Puissances alliées et associées
et la Pologne ?

2) Si la Société des Nations est compétente, quelle
est l'interprétation exacte de cet article ?

Sur l'invitation du Conseil, son Président accepta d’arrêter
le texte définitif de la requête adressée à la Cour. C’est ce
texte qui se trouve reproduit au début du présent avis.
La rédaction nouvelle donnée à la deuxième question attire
l'attention de la Cour sur la difficulté soulevée par les mots
«nés de parents y étant domiciliés» dans l’article 4.

La première question à résoudre est celle de savoir si l’affaire
dont traite la requête est de la compétence de la Société des
Nations.

La Pologne, en contestant la compétence de la Société
pour s'occuper de la question concernant l'interprétation
de l’article 4 du traité polonais de minorités par rapport
à certaines personnes, anciens ressortissants allemands et
concernant l'application par la Pologne dudit article à ces
personnes, allègue que la garantie de la Société des Nations,
établie par le traité, ne s’étend pas aux dispositions de ses
articles 3 à 6.

La thèse polonaise à ce sujet est la suivante : l article 12
du traité de minorités débute ainsi :
13 AVIS CONSULTATIF N° 7

«La Pologne agrée que, dans la mesure où les stipu-
lations des articles précédents affectent des personnes
appartenant à des minorités de race, de religion ou de
langue, ces stipulations constituent des obligations
d'intérêt international et seront placées sous la garan-
tie de la Société des Nations. Elles ne pourront être
modifiées sans l’assentiment de la majorité du Conseil de
la Société des Nations. »

La garantie de la Société des Nations ne s’étend donc aux
articles précédents du traité que dans la mesuré où les dis-
positions de ces articles affectent des personnes appartenant à
des minorités de race, de religion ou de langue. Or, la Pologne
conteste que les personnes visées à l’article 4 appartiennent
en fait à une minorité dans le sens du traité. Le premier alinéa
de l’article 4 est ainsi libellé :

«La Pologne reconnaît comme ressortissants polonais,
de plein droit et sans aucune formalité, les personnes
de. nationalité allemande, autrichienne, hongroise ou
russe qui sont nées sur ledit territoire de parents y
étant domiciliés, encore qu’à la date de la mise en
vigueur du présent traité elles n'y $oient pas elles-
mêmes domiciliées. »

Suivant la thèse polonaise, pour faire partie d’une minorité
dans le sens du traité, il faut être ressortissants polonais. Or, les
personnes visées au texte ci-dessus — en l'espèce des personnes
de race allemande — ne sauraient être considérées comme
des ressortissants polonais, alors qu’il s’agit précisément de
savoir si, d’après ledit article, elles ont ou non cette qualité.
Elles ne sauraient être considérées tout au plus que comme des
candidates à la qualité de membre d’une minorité, de sorte
que la compétence de la Société des Nations, telle qu’elle
est définie à l’article 12 du traité, ne s’étend pas à ces
personnes. oo | .

La première question qui se pose est donc celle de savoir
ce qu’il faut entendre par une minorité — et en l'espèce, une.
minorité allemande — au sens du traité polonais de minorités.
Pour répondre à cette question, il convient de rappeler dans
T4 ‘AVIS CONSULTATIF N° 7

quelles conditions le traité de minorités fut conclu et quels
sont les rapports entre ce traité et le Traité de Paix signé le
même jour.

C'est par ledit Traité de Paix que l'indépendance du nou-
vel Etat polonais fut définitivement reconnue. En même temps,
la Pologne a assumé certains engagements envers les Princi-
pales Puissances alliées et associées, co-signataires des traités
de paix et de minorités. C’est ainsi que par l’article 93 du
Traité de Paix:

«La Pologne accepte, en en agréant l'insertion dans
un. Traité avec les Principales Puissances alliées et
associées, les dispositions que ces Puissances jugeront
nécessaires pour protéger en Pologne les intérêts des
habitants qui diffèrent de la majorité de la population
par la race, la langue ou la religion. »

C'est ainsi encore que, dans le préambule au traité de
minorités, la Pologne déclare

«désirer conformer ses institutions aux principes de
liberté et de justice et en donner une sûre garantie à
tous les habitants des territoires sur'lesquels elle a assumé
la souveraineté. »

Il est à remarquer que ces deux dispositions qui servent
de point de départ aux stipulations formulées dans le traité
de minorités ne parlent pas d’une manière restrictive des res-
sortissants de la Pologne, c’est-à-dire des personnes qui, en
tant que ressortissants polonais, forment des minorités par rap-
port à l’ensemble des nationaux du pays; elles élargissent con-
sidérablement les conceptions de minorité et de population en
parlant, d’une part, des Aabitr:s5 des territoires sur lesquels
la Pologne a. assumé la souveraineté, et, d’autre part, des habi-
tants qui diffèrent de la majorité de la population par la race,
la langue ou la religion. L'expression «population » semble
ainsi se référer à tous les habitants d’origine polonaise des
territoires rattachés à la Pologne; d’autre-part, le terme « mino-
rité» semble viser les habitants qui diffèrent de cette popula-
tion par la race, la langue ou la religion, c’est-à-dire, entre
autres, les habitants d’origine non-polonaise de ces territoires,
5 AVIS CONSULTATIF N° 7

qu'ils soient ou non ressortissants polonais. Cette conclusion
se trouve confirmée par les termes de l’article 2 du traité de
minorités par lesquels le Gouvernement polonais s'engage
à accorder à tous les habitants pleine et entière protection
de leur vie, de leur liberté, sans distinction de naissance, de
nationalité, de langage, de race’ ou de religion, et déclare que
tous les habitants de la Pologne jouiront de certains droits
qui s’y trouvent énumérés.

Le texte de l’article 12, qui fixe l’étendue de la compétence
de la Société des Nations, correspond entièrement à la con-
ception plus large de la minorité résultant des articles susindi-
qués, lorsqu'il parle de « personnes appartenant à des minori-
tés de race, de religion ou de langue » sans s’attacher à l’allé-
geance politique de ces personnes.

D'ailleurs, les traités dits de minorités en général, et notam-
ment le traité polonais, ont été conclus avec des Etats nou-
veaux ou qui, à la suite de la guerre, ont vu leur territoire
considérablement agrandi, et dont, en conséquence, la popu-
lation n’était pas nettement fixée au point de vue de l’allé-
geance politique. Un des premiers’ problèmes qui se posaient
en vue d'assurer la protection des minorités était d’em-
pêcher que ces Etats, pour des considérations de race, de
religion ou de langue, ne refusassent leur nationalité à cer-
taines catégories de personnes malgré le lien effectif qui les
rattache au territoire attribué à l’un ou à l’autre desdits
Etats. Ce n’est évidemment pas par hasard que les traités
pour la protection des minorités contiennent des dispositions
relatives à l’acquisition de la nationalité. D’autre part, le
fait que ces dispositions ne font quelquefois que répéter, en
tout ou en partie, des principes adoptés dans les traités de
paix, semble devoir s'expliquer par le propos d'étendre à ces
‘principes la garantie de la Société des Nations, quels que soient
les points de différence et de ressemblance entre ces divers
traités. ay

Ainsi la Pologne, à l'heure de sa reconnaissance définitive
comme Etatindépendant et de la délimitation de ses frontières, |
a signé des clauses qui établissent un droit à la nationalité
polonaise, et ces clauses, pour autant qu’ellessont inséréés dans
16 “AVIS CONSULTATIF N° 7

le traité de minorités, sont reconnues par la Pologne comme
lois fondamentales contre lesquelles aucune loi, aucun règle-
ment. ni aucune action officielle ne pourront prévaloir (article
premier du traité de minorités). Si, d’une manière géné-
rale, il est vrai qu’un Etat souverain ait le droit de déterminer
quelles personnes seront considérées comme ses ressortis-
sants, il n’est pas moins vrai que ce principe n’est applicable
que sous réserve des engagements conventionnels visés.
ci-dessus. |

L'observation par la Pologne des dispositions concernant
l’acquisition de sa nationalité qu’elle a acceptées en signant
le Traité de Paix constitue un intérêt primordial pour les
personnes d’originenon-polonaise qui pourront se prévaloir des
dispositions en question pour devenir ressortissants polonais.

Etant donné l’importance de cet intérêt, les Principales
Puissances alliées et associées ont désiré créer en sa faveur
une garantie sûre ; dans cet ordre d'idées, elles ont inséré des
clauses le concernant dans lé traité de minorités, marquant
ainsi l'intention de le faire bénéficier de la protection accor-
dée par l’article 12. Le fait même de l'inclusion des articles
3 à 6 dans le traité de minorités semble ainsi indiquer que,
dans la mesure où ces articles créent pour des personnes. de
nationalité allemande un droit à la nationalité polonaise, ce
droit se trouve placé sous la garantie de la Société des Nations,
institution toute désignée pour assumer la protection des per-
sonnes de race allemande visées au traité de minorités dont
l’Allemagne n’était pas co-signataire.

Il paraît donc clair que, puisque le traité de minorités
en général, et notamment son article 4, ne vise pas exclusi-
vement des minoritaires ressortissants polonais, ni des mino-
ritaires habitant le territoire polonais, la Pologne, en agréant,
aux termes de l’article 12 du traité, que les articles précédents
soient placés sous la garantie de la Société des Nations dans la
mesure où ils affectent les personnes appartenant aux mino-
rités de race ou de langue, agrée l'extension de cette protec-
tion aussi à l'application des articles 3à6.

Et s’il en était autrement, la valeur et le champ d’applica-
tion du traité seraient singulièrement diminués. Or, déjà,
dans l’avis consultatif qu'elle a émis au sujet des questions
194 AVIS CONSULTATIF N° 7

à elle posées relativement aux colons allemands en Pologne,
la Cour a exprimé l'opinion qu’une interprétation qui dépouil-
lerait le traité de minorités d’une grande part de sa valeur
ne saurait être admise. En l'espèce, elle serait d’autant moins
admissible qu’elle se trouverait en contradiction avec les
termes mêmes du traité lorsqu'il dispose dans son article 12
que les stipulations précédant cet article et, en conséquence,
aussi celles contenues à l’article 4 sont placées sous la garan-
tie de la Société des Nations.

Il.

Le Conseil de la Société des Nations a demandé, en second
lieu, à la Cour, de lui faire connaître son avis sur le sens qu’il
convient d’attribuer à la disposition déjà mentionnée de
l’article 4, alinéa premier, du traité de minorités du 28 juin
1919, intervenu entre les Principales Puissances alliées
et associées et la Pologne, spécialement sur les mots « y étant
domiciliés ». |

Le Gouvernement polonais soutient que, lorsque le traité
lui fait une obligation de reconnaître la nationalité polonaise
aux personnes de nationalité allemande, autrichienne,hon-
groise ou russe, nées sur le territoire aujourd’hui polonais, de
parents y étant domiciliés, il a été entendu par là que, parmi _
les individus d’origine allerhande nés sur ce territoire, ceux-là
seulement peuvent se dire polonais dont les parents y étaient
domiciliés aussi bien au jour de la mise en vigueur du traité
(10 janvier 1920) qu'au jour de la naissance.

Une telle affirmation est en contradiction avec les termes
de la stipulation qu’elle prétend interpréter et elle ne
trouve pas d'appui dans les précédents fournis par la pratique
internationale.

Dire que la nationalité polonaise est reconnue aux indi-
vidus nés sur les territoires cédés à la Pologne de parents
y dant domiciliés, c'est manifestement se placer au jour de la
naissance de ces individus, c’est établir une étroite corréla-
tion, un synchronisme voulu entre le fait de la naissance et
l’existence du domicile des parents. Par contre, ce serait
18 AVIS CONSULTATIF N° 7

ajouter au texte et le dépasser que d’exiger en outre le main-
tien ou le rétablissement de ce domicile à l’époque de l’entrée |
en vigueur du traité ; les individus dont les parents auraient
eu alors, mais alors seulement, leur domicile dans la nouvelle
Pologne, ne seraient pas nés de personnes y ayant leur domi-
cile et l’on n’a jamais songé à les faire tomber sous l’applica-
tion de l’article 4. Pourquoi le fait que les parents avaient
eu antérieurement leur domicile sur le territoire cédé change-
rait-il le sens naturel des mots ?

Ayant à faire son choix entre les deux systèmes qui, sous
des formes et avec des combinaisons diverses, ont toujours
été suivis, lorsqu'il s’agit de déterminer Vinfluence qu'un
remaniement territorial peut exercer sur la nationalité des
habitants du territoire annexé ou cédé, le traité s’est pro-
noncé à la fois pour le système du domicile et pour celui de
l’origine ; il a combiné ces deux systèmes.

Par son article 3, venant se joindre à l’article gt du Traité de
Paix de Versailles, il déclare, d’une part, Polonais, sous réserve
d’un droit d'option individuel, tous les ressortissants alle-
mands domiciliés dans les territoires incorporés à la Pologne.

Par l’article 4, il reconnaît d’autre part la même nationa-
lité à ceux qui sont nés sur lesdits territoires, c’est-à-dire
aux originaires, pourvu qu'ils soient nés de parents y étant
domiciliés et qu'ils ne renoncent pas, dans le délai de deux
ans, à la nationalité qui leur est acquise. En formulant la
condition relative au domicile des parents, les rédacteurs
du traité ont voulu réduire autant que possible la part du
hasard. Ce ne sera pas une naissance fortuite, survenue au
cours d’un déplacement ou d’une villégiature, que celle qui
se sera produite dans une famille ayant sur le territoire l’éta-
blissement régulier et permanent que suppose le domicile.
Un tel établissement de ses parents crée entre l’enfant et son
pays natal un lien moral qui justifie pour lui l'attribution de la
nationalité de ce pays ; il renforce le lien matériel déjà créé
par le fait de la naissance et il complète ce lien.
19 AVIS CONSULTATIF N° 7

Exiger de plus que les parents aient acquis ou conservé
leur domicile dans les régions cédées à l’époque où le traité
de minorités est entré en vigueur, c’est formuler une condition
inutile qui ne se rencontre pas dans les traités d’annexion
conclus jusqu’à ce jour. Le domicile des parents, au jour de
l'entrée en vigueur du traité, ne concerne en rien et n’inté-
resse en rien les individus dont il s’agit de déterminer la natio-
nalité, Beaucoup de ces individus sont sans doute arrivés à
l’âge d'homme ; quelques-uns sont peut-être déjà aux limites
de la vie humaine; dans tous les cas, la plupart se sont
créé une existence indépendante et un foyer distinct. A quoi
servirait-il, dés lors, de rechercher si des parents, dont ils
ont quitté la demeure et.dont ils ne partagent plus la destinée,
étaient ou non domiciliés dans les territoires réunis à la Pologne
au jour ultérieur de cette réunion ? La recherche ainsi pres-
crite serait tout arbitraire ; elle ne pourrait avoir de raison
d’être que si le domicile des parents sur les territoires envi-
sagés impliquait ou était de nature a faire présumer le domi-
cile des enfants eux-mêmes, et, comme conséquence de ce
domicile, un attachement plus étroit, plus fort et plus dura-
ble à la Pologne devenue leur patrie. Mais c’est précisément
une pareille présomption que l’article 4, alinéa premier, lui-
même, a pris soin d’écarter en termes formels, lorsqu'il
déclare qu’il n’est pas nécessaire qu’à la date de la mise en’
vigueur du traité, les individus dont il s'occupe soient eux-
mêmes domiciliés sur les territoires rattachés à la Pologne.
Cette solution, adoptée par le traité, paraît être justifiée aussi
par égard aux nombreuses personnes, qui par suite des événe-
ments de la guerre, ont du abandonner leur domicile dans le

- territoire actuel de la Pologne.

Et puis, quelle sera la situation de ceux dont les parents
sont décédés antérieurement au Io janvier 1920, ou ont trans-
féré leur domicile à l'étranger dans l'intervalle qui sépare cette
date de celle de la naissance ? Ce décès ou ce transfert, dont
les enfants ne sont à aucun degré responsables, les empêchera-

. t-il de se prévaloir de l’article 4 s’ils y trouvent intérêt ?
L’affirmative paraît seule conciliable avec la thèse qui fait
20 AVIS CONSULTATIF N° 7

du domicile des parents en Pologne, au jour où le traité est
entré en vigueur, une condition nécessaire et rigoureuse.
Elle suffirait à condamner cette thèse.

Est-il nécessaire enfin de remarquer que l'adoption du
point de vue polonais ne rendrait nullement impossible le
cumul des nationalités, dont ses défenseurs ont entendu se
prévaloir en en dénonçant le danger ? Sans doute elle aurait
pour conséquence de rendre ce danger moins fréquent en
diminuant le nombre des personnes devenues polonaises
en vertu de l'article 4. Mais la source des doubles nationalités
ne serait nullement tarie. Seul un accord international entre
les puissances intéressées pourrait avoir cet effet désirable.

Le devoir de la Cour est nettement tracé. Placée en présence
d’un texte dont la clarté ne laisse rien à désirer, elle est tenue
de l’appliquer tel qu'il est, sans qu’elle ait à se demander si
d’autres dispositions auraient pu lui être ajoutée ou sub-
stituées avec avantage. Le traité de minorités (article 4,
alinéa premier) reconnaît la nationalité polonaise de plein
droit aux personnes nées sur le territoire du nouvel Etat
«de parents y étant domiciliés ». Ces mots se rapportent au
domicile qui est celui des parents à l’époque de la naissance
de l'enfant, et à cette époque seulement. Il faut et il suffit
. qu'au jour de la naissance les parents ‘aient eu, sur le terri-
toire devenu plus tard polonais, leur domicile, c’est-à-dire
‘un établissement sérieux, permanent, avec l'intention d’y
rester. Imposer à l'acquisition de la nationalité polonaise
une condition supplémentaire qui n’est pas écrite dans le

traité du 28 juin 19709, ce ne serait plus interpréter ce traité,
ce serait le refaire.
21. AVIS CONSULTATIF N° 7

PAR CES MOTIFS:
LA CoUR EST D’AVIS

Que la situation des personnes dont il s’agit dans la réso-
lution du Conseil de la Société des Nations en date du 7
juillet 1923, telle qu’elle résulte de l’application par la Pologne
de l’article 4 du traité du 28 juin 1910, intervenu entre les
Principales Puissances alliées et associées et la Pologne,
relève de la compétence de la Société des Nations aux termes
dudit traité ;

Que l’article 4 du traité susmentionné se réfère uniquement
au domicile des parents au moment de la naissance de Vindi-
vidu.

Le présent avis ayant été rédigé en français et en anglais,
c'est le texte français qui fera foi.

Fait au Palais de la Paix, à la Haye, le quinze septembre
mil neuf cent vingt-trois, en deux exemplaires, dont l’un
restera déposé aux archives de la Cour et dont l’autre sera
transmis au Conseil de la Société des Nations

Le Président,
(Signé) LODER.

Le Greffier,
_ (Signé) À. HamMarsKyOLp.

M. le Juge Moore a pris part aux délibérations au sujet du
présent avis, mais a dû quitter la Haye avant la rédaction
finale. Il a déclaré se rallier aux conclusions de cet avis.

Lord Finlay, tout en se ralliant aux conclusions de la Cour
sur les deux questions à elle soumises, désire faire les obser-
vations qui suivent sur la question de la compétence de la
Société des Nations en l'espèce.

(Paraphé) L

À.H.
